DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-2, 4, 6-9, 11, 13-16 and 18-19 are allowed.


Terminal Disclaimer
The terminal disclaimer filed on 01/22/2019 has been reviewed and is accepted.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 8, 9, and 11, 13-16, 18, and 19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the written description clearly links or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skilled in the art would recognize what structure, material, or acts perform the claimed function (Paragraph 0018).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4, 6-9, 11, 13-16 and 18-19 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of dynamic image transmission. However, none of the found prior art adequately discloses the claimed subject matter. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
The closest found prior art is listed below:
US 20060047634 A1, Paragraphs 0032 and 0034 disclose information filter defines rules that are used to filter information communicated to their consumer processing devices, which defines information content that is to be fileted, including graphics, animation, etc. Paragraph 0038 discloses measuring size of portions of the information. Fig 4, Paragraph 0054 disclose that markers have been placed corresponding to portions of webpage (e.g., animation, video). Paragraph 0055 discloses that the network browser communicates an address or other associated identifier, sufficiently unique to 

US 7895523 B2, Col 5, lines 47-67 disclose animations and banner advertisements (supplemental content) on web page. Content detection system of server will detect/identify supplemental content and obscure it (replacing data in frame).

US 20130204927 A1, Paragraph 0010 discloses that the server executes a virtual machine that generates a GUI for display at a client computing device. Paragraph 0015 discloses that the stream is displayed within the GUI. Client device accesses a video stored at server. GUI encoder encodes and transmits the display update for every change. Paragraph 0028 discloses that the server contains a control module, which controls information associated with the stream, which includes the stream attributes (e.g., compression format, resolution, frame rate, etc.), one or more dimensions (e.g., width/height), position (e.g. coordinates), etc.

US 20160342313 A1, Paragraph 0047 discloses application window overlapping application window in the remote desktop, similar to how client-side application window overlaps client-side application window 108(2)’ in client desktop 110 (1). Fig 7, Paragraphs 0050-0053 discloses determining region of overlap of background window identified. For each background client-side application window, the overlap rectangle is filled in with an overlay color or pattern (e.g., a black or gray color) each time the contents of that window are updated.

US 20150163281 A1, Paragraph 0035 discloses remote desktop client application updating the position of local window in response to the move operation (i.e., dragging window according to the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAVIER O GUZMAN/Examiner, Art Unit 2446